DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

VAN DER VELDE to US20210075567: discloses a dual connectivity terminal device arranged to communicate with both the wireless access node (MeNB) on the first wireless access network and a second wireless access node (e.g. a secondary eNB (SeNB)) on the second wireless access network is provided.
Takeda to US 20180242316: discloses User equipment performing communications by using a plurality of CCs (Component Carriers) including at least two CCs having different TTI (Transmission Time Interval) lengths.

Papasakellariou to US 20140269452: discloses A process enabling transmission of acknowledgement information from the UE for communication in two different sets of DL Transmission Time Intervals (TTIs) is provided.

The following is an examiner’s statement of reasons for allowance: Claims 1-30 are considered allowable since no prior art reference alone or combination of prior art references 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461